Case 1:20-cv-00925-AJT-IDD Document 38 Filed 03/26/21 Page 1 of 1 PageID# 278




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


       TRICIA CAMPO, individually and on
       behalf of all others similarly situated,

                          Plaintiff,                  Civil Case No. 1:20-cv-00925-AJT-IDD

                          v.

       THS GROUP, LLC, d/b/a TOTAL
       HOME PROTECTION,

                         Defendant.


                    ORDER GRANTING MOTION TO WITHDRAW

      THIS MATTER having come before this Court on Joshua Thomas’ Motion to Withdraw

as Counsel for Defendant THS GROUP, LLC, and for good cause shown, the Motion is

GRANTED.

      IT IS SO ORDERED this 26th day of March 2021.




                                             /s/ Ivan D. Davis
                                            JUDGE
